FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

KENNETH J. HAUGEN,                           No. 01-35954
              Plaintiff-Appellant,             D.C. No.
               v.                           CV-01-05018-RJB
ROCHELLE BROSSEAU; PUYALLUP                  ORDER ON
POLICE DEPARTMENT; THE CITY OF              REMAND FROM
PUYALLUP,                                    THE SUPREME
            Defendants-Appellees.
                                               COURT

                    Filed February 3, 2005

    Before: Stephen Reinhardt, William A. Fletcher, and
             Ronald M. Gould, Circuit Judges.


                           ORDER

   The judgment of this court, 351 F.3d 372 (9th Cir. 2003),
was reversed by the United States Supreme Court. We remand
to the district court for further proceedings consistent with the
decision of the Supreme Court. See Brosseau v. Haugen, 125
S. Ct. 596 (2004).




                              1469
                               PRINTED FOR
                     ADMINISTRATIVE OFFICE—U.S. COURTS
                      BY THOMSON/WEST—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                              © 2005 Thomson/West.